Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The amendments to the claims in conjunction with Applicant’s arguments that, “the Specification at paragraph 0018, for example, sets forth a technical problem associated with detecting malicious transactions using prior risk- analysis techniques: 

"A traditional payment transaction might involve a consumer visiting a web page of a merchant, initiating a payment, which then causes the consumer to be directed to a web page of a payment service such as PAYPAL. Some merchants, however, are now attempting to obfuscate their identities through the use of intermediate domains (referred to within this document as "proxy domains") between a first domain associated with the merchant and a second domain associated with the transaction computer system. By routing transactions through these proxy domains, a merchant may be able to obscure the source of a transaction such that the transaction processing system cannot identify the merchant associated with the transaction. Because these proxy domains may be generated as-needed or on-the-fly by the merchant, the constant use of different proxy domains also poses a problem as far as properly assessing risk of these transactions. In a scenario in which a consumer initiates a transaction with a merchant and the merchant may then redirect the consumer to one or more proxy domains, one of which ultimately sends a request for the transaction to a transaction processing system, the merchant may be attempting to conduct transactions that violate 
Thus, traditional transaction processing systems may approve risky transactions routed through one or more proxy domains. Applicant notes that, while this technical problem is set forth within the context of processing transactions, the problem of entities utilizing proxy domains to obfuscate suspicious (e.g., fraudulent) activity is nonetheless technical in nature - it is a technical shortcoming of prior systems that causes the problem. 
Amended claim 1 provides a technical solution to this technical problem, reciting in part: 
"evaluating, by [a] transaction computer system, the transaction, including determining a risk score for the transaction," "determining, by the transaction computer system, whether the risk score satisfies a risk threshold," and "in response to determining that the risk score satisfies the risk threshold, executing, by the transaction computer system, a process to block the transaction." 
Applicant's specification at paragraph 0073 explains how the claimed technical solution improves the technical field: 
"Evaluating transactions based on real-time transaction details, real-time referrer information, and merchant registration information may allow a transaction processing system to determine one or more risky domains, which in turn may advantageously allow the system to prevent transactions conducted using those risky domains. 
Accordingly, Applicant submits that transaction security is a technical field and that the claims are a practical application of identifying different domain information for a transaction in order to more accurately evaluate and mitigate risk associated with electronic transactions. Using the risk-evaluation techniques included in Applicant's specification, transactions in which the risk- assessment indicates that the level of risk exceeds a certain threshold value are rejected, thereby mitigating loss associated with transactions attempting to obfuscate their risky nature via proxy domains[.]” (Remarks, pages 9-11)

have been found persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
11/12/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693